Citation Nr: 0519327	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
muscle injury, residual of shell fragment wound to the right 
posterior thigh.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residual scars of shell fragment wound to the left 
supraclavicular region.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

The veteran appeared before the undersigned in a hearing in 
March 2004; the transcript is associated with the record.  

The Board remanded this matter in August 2004 for additional 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran filed an initial claim of service connection 
for PTSD in February 1985.  

3.  The RO denied service connection for PTSD in a rating 
decision dated in August 1985.  The veteran did not file an 
appeal to that decision.  

4.  The veteran's application to reopen his claim of service 
connection for PTSD was received on August 22, 1997.  

5.  Following the August 1985 decision, there was no 
communication from the veteran that may be construed as a 
formal or informal claim of service connection for PTSD until 
August 22, 1997.  

6.  The veteran has not filed a valid claim of clear and 
unmistakable error (CUE).  

7.  Muscle injury, residual of shell fragment wound to the 
right posterior thigh is manifested by moderate disability 
without evidence of damage involving the fascia, muscle, or 
nerves.  

8.  Disability associated with residual scars of shell 
fragment wound to the left supraclavicular region is 
manifested by degenerative joint disease, and slight 
symptomatology with a faint, asymptomatic scar.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
22, 1997, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.105(a), 3.155, 3.400 (2004).  

2.  The schedular criteria for an evaluation in excess of 
10 percent for muscle injury, residual of shell fragment 
wound to the right posterior thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.55, 4.56, 4.73, 4.118, Diagnostic Codes 7804, 5315 (2004).  

3.  The schedular criteria for an evaluation in excess of 
10 percent for residual scars of a shell fragment wound to 
the left supraclavicular region have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.55, 4.56, 4.71, 4.73, 4.118, Diagnostic Code 7804 (2004).  

4.  The schedular criteria for a separate evaluation of 
10 percent for degenerative joint disease of the left 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.71, Diagnostic Codes 5003, 
5010, 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In a letter 
dated in February 2004, the RO notified the veteran of the 
information and evidence needed to substantiate his claims.  
As a result of these letters, the veteran provided additional 
evidence in support of his claims.  The Supplemental 
Statement of the Case dated in January 2004 specifically 
included the applicable regulations and the provisions that 
pertained to the VCAA.  

The rating decision on appeal which denied the veteran's 
claims was dated in April 1999, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the rating decision on appeal.  
Nonetheless, the lack of such a pre-decision notice is not 
prejudicial to the veteran in this case.  As noted above, the 
VCAA notice was provided by the RO in February 2004.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was also generally advised to submit any evidence that 
pertained to his claims.  Also, after providing the veteran 
the VCAA notice and affording him the opportunity to respond, 
a Travel Board hearing was held in March 2004.  The Board 
remanded the matter for additional development in August 
2004, and a Decision Review Officer provided a decision in 
January 2005.  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Earlier effective date 

Law and Regulations:  In general, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  An 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. 
§ 3.400(b)(2) (2004).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2004).

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  
Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 
38 C.F.R. § 3.151(a) (2004).  A claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

The revision of a final rating decision based on clear and 
unmistakable error (CUE) generally will involve the 
assignment of an earlier effective date for those benefits 
involved because the governing regulation requires that 
benefits be paid "as if the corrected decision had been made 
on the date of the reversed decision."  38 C.F.R. § 3.105(a) 
(2004).  CUE is special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that 
the claimant did not appeal within the one-year time limit 
for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c)(West 2002); 38 C.F.R. § 3.105(a).  

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In order 
for a claimant to successfully establish a valid claim of CUE 
in a final RO rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995).  

The veteran is disputing the effective date of August 22, 
1997, for the grant of service connection for PTSD.  He 
contends that he is entitled to the effective date of 
February 11, 1985, the date of receipt of his original claim 
of service connection for PTSD.  Service connection for PTSD 
was initially denied in a rating decision dated in August 
1985 based on no diagnosis of PTSD.  The veteran was notified 
by letter of that denial in August 1985.  The veteran never 
filed an appeal to that decision; thus it became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a); 
3.156(a); 20.302 (2004).  

The veteran's application to reopen his claim of service 
connection for PTSD was received on August 22, 1997.  At that 
time, the veteran submitted medical evidence that supported a 
diagnosis of PTSD.  The veteran's claim was reopened and 
service connection for PTSD was granted in a rating decision 
dated in February 1998, with a 70 percent evaluation assigned 
effective from August 22, 1997, the date of receipt of his 
reopened claim.  

The veteran then filed his notice of disagreement in 
September 1998 with the effective date of the grant of 
service connection for PTSD.  On his VA Form 9 received in 
April 1999, the veteran stated that he had been diagnosed in 
1985 by two VA examiners as having PTSD and that one of them 
had changed the diagnosis in the report, "probably due to 
pressure or influence from the VA."  The veteran also 
contended that he had never received notification of his 
appeal rights when he was sent notification of the denial of 
benefits in the August 1985, rating decision.  He alleged 
clear and unmistakable error (CUE) in the prior denial dated 
in August 1985, based on the change in diagnosis and the 
failure to be notified of his appeal rights.  

First, as to the veteran's contentions that he never received 
notice of his appeal rights, the record shows that in the 
notification letter dated on August 15, 1985, VA Form 1-4107 
was attached, thereby providing the veteran with his rights 
of appeal.  There is no indication that the letter was not 
received or returned.  The address where the notification 
letter was sent was the same address provided by the veteran 
on his original application dated in February 1985.  There is 
no indication in the file that the veteran had a change of 
address prior to that time.  There is no indication that the 
notification letter was not properly delivered.  Therefore, 
the August 1985, rating decision became final.  

With respect to the veteran's contentions that there was CUE 
in the August 1985 rating decision because he had been told 
that he had a diagnosis of PTSD despite the absence of a 
diagnosis in the physician's report, the veteran has not 
raised a valid claim of CUE.  His allegations cannot be 
substantiated by the evidence of record.  His claim of CUE 
amounts to no more than a disagreement with how the facts 
were weighed and evaluated.  There is no basis, therefore, to 
support the veteran's allegations of CUE in the August 1985 
rating decision.  Fugo v. Brown, 6 Vet. App. at 44.  

With respect to the veteran's contentions that he is entitled 
to an effective date earlier than August 22, 1997, for the 
grant of service connection for PTSD, an earlier effective 
date is not warranted under the facts of this case.  The 
effective date of an award of compensation based on the 
receipt of new and material evidence to reopen a claim of 
service connection, will be established based on the facts 
found, but shall not be earlier than the date of receipt of 
the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under the facts of this case, the preponderance of the 
evidence is against an effective date earlier than August 22, 
1997, for the award of service connection for PTSD.  As noted 
above, in a prior rating decision dated in August 1985, 
service connection was denied and the veteran failed to 
appeal that decision.  That decision necessarily became 
final.  Thereafter, the first indication of a claim to reopen 
his service connection claim for PTSD arose with the claim to 
reopen received on August 22, 1997.  In other words, the 
veteran's claim to reopen constitutes the earliest 
communication from the veteran following the August 1985, 
final decision that may be construed as a claim of service 
connection for PTSD.  

Although the veteran contends that he is entitled to an 
effective date for his service-connected PTSD from the time 
he filed his initial claim of service connection for PTSD, 
there is no evidence to substantiate his contentions.  38 
U.S.C.A. §§ 5108, 7105.  When the veteran filed his claim for 
service connection for PTSD on August 22, 1997, it was a 
claim to reopen because there was a prior final disallowance 
of this claim, as discussed above.  Once that prior decision 
became final, any claim filed thereafter was necessarily a 
claim to reopen.  

The assigned effective date of August 22, 1997, is the date 
of receipt of the veteran's claim to reopen his claim of 
service connection for PTSD.  There is no indication in the 
file, or any allegation from the veteran, that any claim was 
filed between the denial for service connection in August 
1985, and the reopened claim of service connection on August 
22, 1997.  

An effective date earlier than August 22, 1997, for the award 
of service connection for PTSD is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).  The mere fact 
that the veteran had previously submitted a claim, which had 
been denied, is not relevant to the assignment of an 
effective date based on a current application.  Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  There is simply no 
legal basis for an effective date earlier than August 22, 
1997, for the award of service connection for PTSD.  
Therefore, the earliest possible effective date for the grant 
of service connection for PTSD is the date of the veteran's 
claim to reopen-August 22, 1997.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  

Increased ratings

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (2004).  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  
Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a (2004)); see also 38 C.F.R. § 4.14 (2004).  

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d) (2004).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. § 
4.55(e) (2004).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2004).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2004).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2004).

Under diagnostic codes (DC) 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2004).  

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  If they happen 
to be present, the following would also be signs of severe 
muscle injury: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The schedule of ratings that pertain to diseases of the skin 
have changed throughout the course of the veteran's appeal.  
The RO provided the revised rating criteria to the veteran in 
the January 2004 Supplemental Statement of the Case.  

Prior to August 30, 2002, the regulations that pertained to 
scars under Diagnostic Code 7804 provided a maximum 
evaluation of 10 percent for superficial scars, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  DC 7805 provided that other 
scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2001).  

Effective August 30, 2002, the regulations that pertain to 
diseases of the skin, and specifically to scars provide that 
a superficial scar that is painful on examination warrants 
the grant of a maximum disability rating of 10 percent.  38 
C.F.R. § 4.118, DC 7804 (2004).  A superficial scar is one 
that is not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7804 
(2004).  Other scars are to be rated based on limitation of 
function of the part affected under DC 7805.  38 C.F.R. § 
4.118, DC 7805 (2004).  

Residuals of shell fragment wound to the right posterior 
thigh

The rating criteria that pertain to disability manifested by 
muscle injury, residual of shell fragment wound to the right 
posterior thigh are found in 38 C.F.R. § 4.73, DC 5315 
(2004), which provides ratings for the evaluation of Muscle 
Group (MG) XV.  The functions of the muscles in MG XV include 
the adduction of the hip (1, 2, 3, 4); flexion of hip (1, 2); 
and flexion of knee (4).  These criteria include the medial 
thigh group: (1) Adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis muscles.  A severe 
disability of these muscles is evaluated at 30 percent; 
moderately severe, at 20; moderate, at 10; and a slight 
disability is zero percent disabling under DC 5315.  
38 C.F.R. § 4.73, DC 5315.  

Service connection for residual of shell fragment wound to 
the right posterior thigh was granted in a rating decision 
dated in October 1970, and assigned a zero percent evaluation 
from March 21, 1970.  The service-connected disability was 
rated under Diagnostic Code 7805 that pertained to the rating 
criteria for scars under diseases of the skin.  

In August 1997, the veteran filed a claim for an increased 
rating for his service-connected disability.  

In VA outpatient records dated from February 1997 to November 
1997, the veteran complained of moderate to severe pain most 
of the time in the right thigh.  In a March 1997 x-ray study 
of the right knee, there was a tiny metallic fragment in the 
soft tissues posterior to the knee.  The knee joint appeared 
normal otherwise.  A November 1997 x-ray study of the right 
thigh revealed a two by four metallic foreign body, which lay 
posterior to the distal right femoral metaphysis in the 
superior margin of the popliteal fossa.  The remainder of the 
osseous structures and soft tissues were unremarkable.  

In a VA Compensation and Pension examination dated in October 
1997, the veteran's past medical history of gunshot wound to 
the right thigh was noted.  The veteran complained of 
increased right upper leg pain, which had been present since 
1981, and had significantly increased over the past two 
years.  He reported constant, moderate upper leg pain that 
increased if he stood for more than an hour and if he did not 
take his Paxil.  He experienced muscle cramps over the entire 
leg.  

Examination of the right leg revealed a one centimeter 
incision over the right posterior central thigh and a two 
centimeter incision over the right posterior calf.  There was 
mild tenderness over the entire leg on palpation.  Sensory 
examination was decreased over the right lower leg.  The 
examiner noted that an x-ray study of the knee revealed a 
normal knee joint with tiny metallic fragments over the 
posterior soft tissues.  The examiner noted that a nerve 
conduction study conducted in July 1997 revealed a right 
complete sural nerve lesion at the level of the shrapnel 
scar.  There was no evidence of lumbar radiculopathy, right 
peroneal, or tibial nerve injury.  The diagnosis was status 
post-shrapnel injury, right leg, with severed sural right 
nerve.  

In medical records for treatment by Steve Maness, M.D., dated 
from March 1997 to December 1998, the veteran's complaints of 
right thigh pain are noted.  The veteran took Lodine for 
control of his pain.  

Medical records for treatment by Thomas J. Croy, M.D., dated 
from January 1998 to June 1998, reveal the veteran's 
complaints of low leg pain.  In a report dated in June 1998, 
Dr. Croy noted that an electromyography (EMG) nerve 
conduction study showed some mild right sided sural sensory 
response consistent with the previous shrapnel injury.  There 
was no major injury to the peroneal or tibial nerves.  There 
were no motor or sensory deficits otherwise.  Dr. Croy noted 
that the cause of the leg pain was unknown.  There was 
evidence that the veteran might have scarring in the 
popliteal fossa contributing to some leg pain.  Dr. Croy 
indicated that it did not seem that the existing shrapnel was 
causing any of the underlying problems.  

In an addendum dated in June 1998, to the VA examination 
conducted in October 1997, the examiner noted that a shrapnel 
injury of the right leg was responsible for the sensory and 
motor deficits found on the examination.  In an addendum 
dated in December 1998, the examiner clarified that with 
respect to the residuals of gunshot wound to the right thigh, 
the veteran's right thigh injury was responsible for all 
sensory defects in his right leg and foot.  There was no 
muscle weakness over the right flank incision.  There was 
localized tenderness on palpation.  There was muscle atrophy 
over the right upper leg with the right thigh measuring 53 
centimeters.  Motor examination continued at 3/5 on the right 
thigh and 5/5 on the left.  

In an April 1999 rating decision, the RO increased the 
evaluation for the veteran's service-connected residuals of 
right posterior thigh due to a gunshot wound from a zero 
percent rating to a 10 percent rating, and granted a separate 
10 percent rating for tender scarring.  

In the report from a VA examination conducted in April 2003, 
the examiner noted that the veteran had previously had some 
shrapnel removed from his right thigh, but that apparently 
some still remained.  The veteran complained of pain in the 
posterior right knee with flare-ups with activities such as 
walking.  He reported that he tended to favor that leg.  He 
had no locking or swelling of any significance.  The examiner 
concluded that the veteran was having pain in the distal 
posterior thigh and popliteal space due to painful scarring 
from the shrapnel wound and the attempted removal of the 
shrapnel.  The examiner further noted that it was not 
expected that the veteran would have additional loss of 
motion during flare-ups of pain involving the right knee, but 
that there would be mild alteration in the veteran's 
endurance involving standing and sitting.  The examiner noted 
that the degenerative changes at the knee were not related to 
the shrapnel wounds of the right distal posterior thigh.  

A VA muscle examination was conducted in December 2004.  In a 
recitation of the veteran's past medical history, the veteran 
reported that there was no exit wound to the gunshot wound to 
the right thigh.  He had not required surgery at the time of 
the wound.  The examiner noted that it seemed that it was not 
a true gunshot wound to the right thigh, but that there was 
shrapnel in the posterior thigh.  The veteran denied any 
tenderness or loss of motion.  The examiner reported a two 
centimeter oval lesion in the posterior mid thigh, which was 
nontender, well-healed, and non-indurated.  There was no 
adhesive quality to it.  There was no retraction noted in the 
posterior gastrocnemius muscle.  There was no deformity on 
deep palpation into the fascia or muscle tissue.  Strength of 
the lower extremities was 5/5 bilaterally, and sensation was 
intact.  Comparison of the right thigh to the left thigh was 
equal bilaterally, with no difference between the two.  There 
was no exit wound or scar.  

The x-ray study of the right femur showed that the femur 
appeared intact with no evidence of fracture or other 
significant bony abnormality demonstrated.  There were mild 
degenerative changes of the visualized right hip joint.  It 
consisted primarily of some narrowing of the joint space and 
reactive sclerosis involving the acetabular rim.  
Tricompartmental degenerative osteoarthritic changes of the 
right knee joint were also present, which consisted of uneven 
narrowing of the joint spaces, marginal hypertrophic 
spurring, and subchondral sclerosis.  Some spurring of the 
posterior, superior, and inferior articular surfaces of the 
patella were also present.  No joint effusion was 
demonstrated.  There was a metallic foreign body within the 
soft tissues of the posterior thigh distally.  The examiner 
noted that this probably represented some shrapnel.  The 
remainder of the examination was not remarkable.  The 
impression rendered was mild degenerative changes of the 
right hip and knee joint; otherwise, examination of the femur 
was not remarkable and within normal limits in appearance for 
the veteran's age.  The overall assessment was a superficial 
gunshot wound or shrapnel to the right posterior thigh 
without residual.  The examiner noted that there was retained 
shrapnel in the right posterior thigh, but found no muscle, 
fascia, nerve, or vascular residual.  The examiner further 
noted that no loss of function in the right thigh was 
expected.  

As noted above, the extent of a muscle disability is based on 
the criteria found in 38 C.F.R. § 4.56.  The veteran's 
service-connected disability is evaluated at 10 percent for 
moderate muscle disability.  A moderate muscle disability 
encompasses a through and through injury with muscle damage 
or a deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  Additionally, that rating criteria 
encompasses consistent complaints of one or more of the 
cardinal signs associated with muscle disability as defined 
in 38 C.F.R. § 4.56(c), such as a diminished level of fatigue 
after average use, which affects the particular functions 
controlled by the injured muscles.  Also present would be 
such signs as impairment of the fascia, muscle, or muscle 
tonus and a loss of power or lowered threshold of fatigue 
when compared to the uninjured side.  

Based on the foregoing evidence of record, there is no 
competent evidence to support a moderately severe muscle 
disability of the right thigh so as to warrant an evaluation 
in excess of the current 10 percent.  The Board notes that a 
separate evaluation of 10 percent has already been assigned 
for tender scarring of the right thigh, which represents the 
maximum rating available for painful scars under Diagnostic 
Code 7804.  38 C.F.R. § 4.118, DC 7804.  The rating criteria 
that pertain to DC 7805 do not apply in that there is no 
limitation of function due to the right thigh scar so as to 
warrant consideration under this rating criteria.  38 C.F.R. 
§ 4.118, DC 7805.  DC 7805 requires that the affected part be 
rating according to the limitation of function of the 
particular part.  Id.  

Specifically, the competent evidence shows that the veteran's 
original injury of the right thigh consisted of a missile 
injury, that was debrided and dressed, and described in the 
service records as mostly superficial.  There was no surgery 
or hospitalization involved.  During the April 2003 
examination, the evidence of record shows that the veteran 
complained of pain and flare-ups in the right knee, but 
without signs of locking or swelling of any significance.  
The veteran was not expected to experience any additional 
loss of motion during flare-ups of pain in the right knee, 
but the examiner noted the possibility of some mild 
alteration in the veteran's endurance when standing and 
sitting.  Nonetheless, the examiner indicated that any 
degenerative changes noted at the knee were not related to 
the shrapnel wounds of the right thigh.  His pain in the area 
of the distal posterior thigh and popliteal space appeared to 
be due to painful scarring from the shrapnel wound and the 
later attempts to remove the shrapnel.  

Furthermore, as noted in the report from the VA muscle 
examination dated in December 2004, the examiner noted that 
the veteran's wound of the right thigh did not seem to 
involve a true gunshot wound, but rather shrapnel in the 
posterior thigh.  At the time of the examination, the veteran 
denied any tenderness or loss of motion.  The scar in the 
posterior mid thigh was nontender, well-healed, and non-
indurated, and without any adhesive quality to it.  There was 
no retraction noted in the posterior gastrocnemius muscle, no 
deformity on deep palpation into the fascia or muscle tissue, 
and the strength of the lower extremities was 5/5 
bilaterally.  Sensation was intact.  Moreover, a comparison 
of the right thigh to the left thigh showed that they were 
equal bilaterally.  There was no exit wound or scar.  

Overall, the competent evidence showed a metallic foreign 
body within the soft tissues of the posterior thigh, which 
probably represented some shrapnel.  The examiner noted that 
the rest of the examination was unremarkable.  The impression 
rendered was mild degenerative changes of the right hip and 
knee joint; otherwise, examination of the femur was not 
remarkable and was within normal limits for the veteran's 
age.  The overall impression was a superficial gunshot wound 
or shrapnel to the right posterior thigh without any 
residual.  In conclusion, the examiner noted evidence of some 
retained shrapnel in the right posterior thigh, but found no 
muscle, fascia, nerve, or vascular residual.  The examiner 
further noted that there was no expectation of any loss of 
function in the right thigh.  

In sum, the medical evidence does not support an evaluation 
higher than the current 10 percent for the veteran's service-
connected disability of the right thigh were because there is 
no evidence of moderately severe disability associated with 
his service-connected disability.  There was no indication of 
limitation of motion or loss of function involving the right 
thigh, the scar is asymptomatic, muscle strength and 
sensation were intact, and there was no muscle or nerve 
damage, or residual disability otherwise.  In other words, 
there were no signs or symptoms of increased impairment to 
the extent required for the next higher evaluation under the 
pertinent rating criteria.  38 C.F.R. § 4.73, DC 5315.  

Residual scars of a shell fragment wound to the left 
supraclavicular region  

Pursuant to 38 C.F.R. § 4.71a, DC 5010, the rating criteria 
provide that traumatic arthritis should be rated as 
degenerative arthritis.  Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991); Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

DC 5302 evaluates disabilities of MG II, the extrinsic 
muscles of shoulder girdle:  (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic 	muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid. MG II affects the depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); muscles (1) and (2) also act with Group III 
muscles in the forward and backward swing of arm.  For the 
non-dominant side, slight disability warrants a 
noncompensable evaluation; moderate disability warrants a 20 
percent evaluation; moderately severe disability warrants a 
20 percent rating, and the maximum rating of 30 percent is 
for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 
5302 (2004).  

DC 5303 provides ratings for the evaluation of MG III, the 
intrinsic muscles of shoulder girdle: (1) Pectoralis major I 
(clavicular); (2) deltoid.  The functions the muscles in this 
group are responsible for are the elevation and abduction of 
arm to level of shoulder; acting with (1) and (2) of Group II 
muscles in forward and backward swing of arm.  For the non-
dominant side (the veteran is right-handed), slight 
disability warrants a noncompensable evaluation; moderate 
disability warrants a 20 percent evaluation; moderately 
severe disability warrants a 20 percent rating, and the 
maximum rating of 30 percent is for severe disability.  
38 C.F.R. § 4.73, DC 5303 (2004).  

Prior to August 30, 2002, the regulations that pertained to 
scars under DC 7804 provided a maximum evaluation of 
10 percent for superficial scars, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  
Diagnostic Code 7805 provided that other scars were to be 
evaluated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (2001).  

Effective August 30, 2002, the regulations that pertain to 
diseases of the skin, and specifically to scars provide that 
a superficial scar that is painful on examination warrants 
the grant of a maximum disability rating of 10 percent.  38 
C.F.R. § 4.118, DC 7804 (2004).  A superficial scar is one 
that is not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 1 following DC 7804 (2004).  Other 
scars are to be rated based on limitation of function of the 
part affected under DC 7805.  38 C.F.R. § 4.118, DC 7805 
(2004).  

Service connection for scars, residuals of shell fragment 
wound, left supraclavicular region was initially granted in a 
rating decision dated in October 1970, and assigned a zero 
percent evaluation from March 21, 1970.  The service-
connected disability was rated under DC 7805 that pertained 
to the rating criteria for scars under diseases of the skin.  

In August 1997, the veteran filed a claim for an increased 
rating for his service-connected residuals scars due to shell 
fragment wound of the left supraclavicular region.  

VA outpatient records for the period from February 1997, to 
November 1997, reflect complaints of left shoulder pain, 
especially with use over the head.  In a medical record dated 
in June 1997, there is a notation of degenerative joint 
disease of the acromioclavicular joint of the left shoulder.  
The records show that the veteran took Paxil for relief of 
his pain.  

A VA Compensation and Pension examination of the muscles was 
conducted in October 1997.  In a recitation of the veteran's 
past medical history, it is noted that he developed pain in 
his left shoulder five years earlier and that it had 
progressed to the point that he had constant pain.  He 
reported that his pain was severe if he did not take his 
Tylenol 3.  He also reported decreased motion in the left 
shoulder.  

Examination of the left shoulder revealed symmetry of the 
shoulders with gait.  There was no evidence of muscle atrophy 
or swelling.  The examiner reported a 4 centimeter, well-
healed incision over the right mid clavicular area.  Range of 
motion of the bilateral shoulders revealed abduction at 180 
degrees bilaterally, internal rotation at 80 degrees, 
external rotation at 90 degrees, flexion at 180 degrees, and 
extension at 45 degrees.  There was pain at the extremes of 
range of motion.  Motor examination was 5/5 on the right and 
4/5 on the left at all areas.  Deep tendon reflexes were +2/4 
at the biceps and triceps, and radial pulses were +2/4 
bilaterally.  In pertinent part, the diagnosis was status 
post-gunshot wound, left shoulder, with retained shrapnel.  

A November 1997, x-ray study showed a probable 2 millimeter 
left axillary metallic foreign body.  Degenerative changes of 
the left acromioclavicular joint were also noted.  

In an addendum to the VA examination in October 1997, dated 
in June 1998, the examiner noted that the shrapnel wound of 
the left axilla most likely did not contribute to the 
shoulder problems.  The examiner noted that the shell 
fragments were located in the soft tissues of the axilla and 
did not affect the shoulder joint or strength.  

Private outpatient records for treatment under Dr. Maness 
dated from March 1997, to September 1998, reveal the 
veteran's complaints of chronic pain in the left shoulder.  
He indicated that his left shoulder became sore with 
activity, and that the pain had increased over the past four 
to five years.  Also noted is that his distal clavicle was 
removed in April 1998.  The veteran continued to take Lodine 
for pain control.  

In an addendum dated in December 1998, the examiner noted 
that the veteran's left shoulder pain was due to degenerative 
joint disease at the proximal clavicular joint, which was 
avulsed by a gunshot wound.  Motor examination was 4/5 on the 
left.  Weakness was due to the avulsion of the proximal 
clavicle from the gunshot wound.  In a radiology report, it 
is noted that the veteran underwent a resection of the distal 
clavicle.  There was minimal periosteal new bone of the 
superior portion, consistent with post-operative change.  The 
impression was normal post-operative appearance of distal 
clavicle resection.  

In an April 1999, rating decision, the RO increased the 
evaluation from zero percent to 10 percent.  

In the report from an October 1999, VA examination the 
examiner reported the veteran's history of multiple injuries 
from gunshot wounds during service.  The veteran complained 
of continued left shoulder pain.  On examination, the 
examiner noted that there were scars across the left 
shoulder, one anterior and one posterior over the distal 
clavicle.  The scar from the excision of the distal clavicle 
on the left measured four inches in length.  The only wound 
that had an exit wound was over the left clavicle.  There was 
full range of motion of the left shoulder, with no shrapnel 
deep to any of the veteran's scars, and no thenar or 
hypothenar atrophy.  The examiner noted that the veteran had 
an injury to the left distal clavicle from a gunshot wound 
that resulted in an excision of the left distal clavicle 
probably due to dysfunction of the left acromioclavicular 
joint.  X-ray studies showed the post-operative changes from 
the removal of the left distal clavicle.  The radiologist 
mentioned the presence of one fleck of metal, which was 
probably in the very low axilla or in the left proximal arm.  

In an October 1999, statement by Robert A. Berselli, M.D., 
the physician noted the veteran's complaints of pain in the 
left shoulder with a good deal of tenderness in that area.  
Dr. Berselli reported full range of motion of the 
glenohumeral joint.  The x-ray study revealed surgical 
absence of the distal portion of the clavicle and a very tiny 
fleck of shrapnel in the soft tissue of the shoulder 
inferiorly.  

A VA muscle examination was conducted in December 2004.  The 
veteran complained of stiffness and aches in the left 
shoulder and left clavicle area.  On a good day, it was 4 to 
5/10; on a bad day, it was 9/10.  The veteran reported that 
he had 10 bad days per month.  He avoided yard work or any 
repetitive motion of his left shoulder due to pain and 
fatigue.  He used no devices and took no medication for those 
conditions.  

Examination of the left clavicle and left shoulder area 
showed 180 degrees elevation, 180 degrees abduction, 40 
degrees extension, and 90 degrees internal and external 
rotation of the left shoulder.  There appeared to be a faint 
scar diagonally across the left mid shaft clavicle area.  The 
examiner estimated the scar to be 8 centimeters and very 
difficult to visualize.  There was no tenderness in the area, 
no clavicle deformity palpable or visible, and no deformity 
of the shoulder.  There was no muscle loss in the area, no 
atrophy of the shoulder girdle or of the anterior superior 
chest musculature.  

The x-ray study of the left shoulder indicated a clinical 
history of degenerative joint disease.  There was no evidence 
of acute fracture, focal destruction of the bone, or 
dislocation.  The glenohumeral joint was maintained.  There 
was significant widening of the acromioclavicular joint space 
which measured 3 centimeters, presumably secondary to the 
prior surgical resection.  That was unchanged.  There was a 
small amount of calcification seen at the superolateral 
aspect of the humeral head in the region of the supraspinatus 
tendon.  There was a punctuate metallic density superimposed 
over the left axilla measuring 2 millimeters in diameter 
unchanged.  There were no acute fractures or other 
significant bony abnormalities present.  The sternoclavicular 
joint appeared intact, the soft tissues appeared normal, and 
there was some beginning spurring of the superior margin of 
the distal clavicle noted.  The assessment was status post 
superficial gunshot wound or shrapnel to the left 
supraclavicular area without residual.  The examiner could 
not opine was to why the veteran had a widened AC joint in 
the left shoulder.  The veteran had related no injury in that 
area, and it was not likely that a gunshot wound graze to the 
midshaft clavicle would cause a separation injury of the AC 
joint.  The examiner indicated that there must have been some 
trauma to the left AC joint other than the gunshot wound to 
cause the residuals found on x-ray.  The examiner indicated 
that a loss of 20 degrees in the left shoulder could be 
expected due to pain from the arthritis with repetitive use 
and flare-ups.  

The evidence indicates that the gunshot wound scar is 
asymptomatic.  A review of the medical evidence shows that 
the entry wound scar is well-healed and there is no 
indication that the veteran experiences pain associated with 
the scar itself.  The veteran's left supraclavicular region 
scar, the result of a shell fragment wound, has historically 
been rated under the rating criteria that pertain to the 
skin, in particular, to DC 7804.  38 C.F.R. § 4.118 (in 
effect prior to and from August 30, 2002).  As suggested by 
the criteria set out above, the currently assigned 10 percent 
evaluation is the highest rating available under DC 7804.  

As noted above, a slight muscle disability is one where the 
initial injury was a simple wound of muscle without 
debridement or infection.  There is no evidence of the sort 
of signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c).  Objectively, there would be a minimal 
scar, without evidence of fascial defect, atrophy, or 
impaired tonus.  Further, there would be no impairment of 
function, or metallic fragments retained in muscle tissue.  

Under the facts of this case, the veteran's service-connected 
residual scar of the left supraclavicular region is at most 
slightly disabling, as supported by the evidence herein.  In 
the last examination, the examiner noted a faint, nearly 
invisible scar in the left mid shaft clavicle area.  The 
examiner reported no tenderness or deformity.  Further, there 
was no evidence of muscle loss or atrophy of the shoulder 
girdle or of the anterior superior chest musculature.  X-ray 
findings were basically unchanged from prior studies: there 
was no evidence of acute fracture, focal destruction of the 
bone, or dislocation.  The glenohumeral joint was maintained.  
Thus, according to the competent evidence of record, the 
veteran's service-connected left supraclavicular disability 
is manifested by slight symptomatology.  Under DCs 5302, and 
5303, slight disability warrants a noncompensable evaluation.  
38 C.F.R. § 4.73, DCs 5302, 5303.  

Nevertheless, it appears from the medical evidence of record 
that the veteran's wound has caused some functional loss not 
contemplated by the rating criteria that pertain to diseases 
of the skin or to muscle injuries.  As noted above, the 
veteran has been diagnosed as having degenerative joint 
disease affecting the left shoulder.  As reflected in the 
most recent examination report, the veteran complained of 
stiffness and aches in the left shoulder and left clavicle 
area.  At its worst, the veteran experienced pain at 9/10, 
with an average of 10 bad days per month.  He avoided using 
his left shoulder for any repetitive motion due to pain and 
fatigue.  His limitation of motion of the shoulder, however, 
is noncompensable under the rating criteria for DC 5201.  In 
other words, there is no medical evidence to substantiate 
that his motion of the left shoulder is limited to the 
shoulder level so as to warrant a 10 percent rating under 
this rating criteria.  See 38 C.F.R. § 4.71, Plate I; § 
4.71a, Diagnostic Code 5201.  

Given the circumstances of this case, the evidence of record 
supports a separate 10 percent rating for degenerative joint 
disease of the left shoulder under 38 C.F.R. § 4.71a, DC 
5003, on the basis of x-ray findings of joint involvement and 
noncompensable limitation of motion.  As early as 1997, the 
veteran was shown to have x-ray evidence of degenerative 
joint disease of the left shoulder.  Thus, under DC 5003, a 
separate 10 percent evaluation for degenerative joint disease 
of the left supraclavicular region is warranted.  

The RO has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), the regulatory provisions that provide for 
exceptional cases where the schedular evaluations are found 
to be inadequate.  In such cases, the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  Where a case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be appropriate.  38 C.F.R. § 3.321(b)(1) (2004).  

Nonetheless, there is no competent evidence that the 
veteran's service-connected left supraclavicular disability 
presents an unusual or exceptional disability picture, or 
that the veteran's service-connected disability shows marked 
interference with employment or has required frequent periods 
of hospitalization so as to warrant an extraschedular 
evaluation in this case.  


ORDER

Entitlement to an effective date earlier than August 22, 
1997, for the award of service connection for PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for 
muscle injury, residual of shell fragment wound to the right 
posterior thigh is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residual scars of shell fragment wound to the left 
supraclavicular region is denied.  

Entitlement to a separation evaluation of 10 percent for 
arthritis of the left shoulder is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  


	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


